IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE                         )
                                          )
          v.                              )       Case I.D. No. 1209018367
                                          )
BRYON L. BROWN,                           )
                                          )
                 Defendant.               )

                                Date Submitted: June 3, 2015
                                Date Decided: June 23, 2015

                        ORDER DENYING DEFENDANT’S MOTION
                           FOR POSTCONVICTION RELIEF

          This 23rd day of June, 2015, upon consideration of the Motion for

Postconviction Relief (“Motion”) filed by Defendant, Bryon L. Brown; the facts

and legal authorities set forth in the Motion; and, the entire record in this case:

   1. On August 6, 2013, Defendant pled guilty to Forgery in the Second Degree.1

          Defendant was represented by Dade Werb, Esquire (“Plea Counsel”).

          Pursuant to the plea agreement, Defendant admitted that he qualified for

          habitual offender status and agreed not to oppose the State’s motion to have

          him sentenced as a habitual offender.

   2. On October 2, 2013, the State filed a Motion to Declare Defendant a

          Habitual Offender, pursuant to 11 Del. C. § 4214(a), which the Court

          granted.


1 11 Del. C. § 861.
      3. Before sentencing, Kevin P. Tray, Esquire, (“Sentencing Counsel”) replaced

         Plea Counsel as counsel for Defendant.

      4. On August 8, 2014, the Court sentenced Defendant to three years at Level V

         to be served under the provisions of the Habitual Criminal Act. 2

      5. On October 24, 2014, Defendant filed a Motion for Sentence Modification,

         which the Court denied on October 30, 2014. On November 19, 2014,

         Defendant filed a second a Motion for Sentence Modification, which the

         Court denied on December 1, 2014. On June 1, 2015, Defendant filed a

         third Motion for Sentence Modification, seeking credit for time served,

         which the Court granted in part on June 15, 2015.

      6. On June 3, 2015, Defendant filed the pending Motion seeking relief under

         Superior Court Criminal Rule 61. This is his first postconviction motion.

         Defendant seeks postconviction relief on the ground of ineffective assistance

         of counsel.        Defendant contends that Plea Counsel failed to advise

         Sentencing Counsel on the details of Defendant’s case and that Sentencing

         Counsel failed to obtain and review his case file for sentencing and was bias

         towards Defendant.

      7. According to Rule 61(d)(5), “If it plainly appears from the motion for

         postconviction relief and the record of prior proceedings in the case that the


2   11 Del. C. § 4214(a).
                                            2
       movant is not entitled to relief, the judge may enter an order for its summary

       dismissal.”

   8. To avoid summary dismissal, Defendant must do more than make

       conclusory assertions of law or fact.3 Defendant must support his claims of

       ineffective assistance of counsel with “‘concrete allegations of prejudice.’” 4

   9. With respect to Sentencing Counsel: Defendant alleges that two weeks

       before sentencing, Sentencing Counsel advised Defendant that Sentencing

       Counsel needed to obtain Defendant’s case file before Sentencing Counsel

       could decide how to proceed.               Defendant argues that this alleged

       conversation creates an inference that Sentencing Counsel lacked interest

       and was not actively engaged in Defendant’s case. Defendant’s contentions

       are conclusory and do not assert concrete allegations of prejudice.

       Defendant signed a Truth-In-Sentencing Guilty Plea Form acknowledging

       that the statutory penalty for the offense of Forgery in the Second Degree is

       0–2 years and, because of his habitual offender status, Defendant faced a

       maximum penalty of a life sentence. Indeed, Defendant was sentenced to

       three years at level V.



3 State v. Watson, 2008 WL 1952160, at *2 (Del. Super. Mar. 25, 2008). Conclusory is defined
as “[e]xpressing a factual inference without stating underlying facts on which the inference is
based.” Black’s Law Dictionary, 308 (8th ed. 2004).
4 Watson, 2008 WL 1952160, at *2 (quoting State v. Childress, 2001 WL 1610766, at *1 (Del.
Super. 2011).
                                              3
      10. In addition, Defendant’s Motion asserts that Sentencing Counsel’s alleged

         “dismissive attitude” constituted ineffective assistance of counsel that

         resulted in an improper plea.           However, Plea Counsel, not Sentencing

         Counsel, represented Defendant with respect to the plea entered on August

         6, 2013.

      11.With respect to Plea Counsel: Defendant answered “Yes” when asked “are

         you satisfied with you lawyer’s representation of you” on the Truth-In-

         Sentencing Guilty Plea Form. Defendant is bound by his answers on the

         Truth-In-Sentencing Guilty Plea Form. 5 Moreover, Defendant has asserted

         conclusory allegations that Plea Counsel failed to communicate the details of

         Defendant’s case with Sentencing Counsel.

      12. It plainly appears that Defendant’s Motion is without merit.

         NOW, THEREFORE, on this 23rd day of June 2015, Bryon L. Brown’s

Motion for Postconviction Relief is hereby SUMMARILY DISMISSED.

         IT IS SO ORDERED.

                                              Andrea L. Rocanelli

                                              ____________________________________
                                              The Honorable Andrea L. Rocanelli




5   Sommerville v. State, 703 A.2d 629, 632 (Del. 1997).
                                                 4